DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Group I invention filed on 30 July 2021 is acknowledged.  
Currently, claims 1-18 are pending, and claims 1-13 are under consideration. Claims 14-18 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 2/5/2020 and 12/29/2020 are acknowledged and have been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications 16/004,795 filed 06/11/2018, and 15/305,093 filed 10/18/2016, which is a national stage entry (371) of PCT/US15/24650 with the international filing date of 04/07/2015, which claims priority from U.S. provisional application 61/976,684 filed 04/08/2014, which is acknowledged. 

Specification 
The specification is objected to because the status of U.S. Applications 16/004,795 and 15/305,093, which have been issued as U.S. Patent No. 10,588,969 and 10,022,443, respectively, has not been updated.

Claims
Claims 1, 2 and 4 are objected to for the following informalities, appropriate correction is required for each item:
Claim 1 recites “which specifically binds to IL- 21 comprising a light chain variable region (VL) and …” in lines 1-2; the following is suggested: “which specifically binds to IL- 21 and comprises a light chain variable region (VL) and …”.  
Claim 2 recites “comprised between 0.245 and 0.515 pM” in line 2; the following is suggested: “between 0.245 and 0.515 pM” (delete “comprised”).
Claim 4 recites “scFv, and sc(Fv)2”; the following is suggested: “scFv or sc(Fv)2”.

Double Patenting Rejections:
Statutory  
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5 and 10-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4 and 9-11 of prior U.S. Patent No. 10,022,443. This is a statutory double patenting rejection.

Nonstatutory 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 9-11 of U.S. Patent No. 10,022,443. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 4, 5 and 9-11 of ‘443 patent is directed to an antibody or an antigen binding fragment thereof comprising the VH and VL of SEQ ID NO:19 and 21, respectively, and a pharmaceutical composition thereof (claims 4 and 5), or an antibody comprising a H chain of SEQ ID NO:16, 20 or 24, and/or a L chain of SEQ ID NO:18, 22 or 26 (claims 9-11), wherein all SEQ ID NOs are 100% identical to the same SEQ ID NOs of the present claims; therefore, claims 4, 5 and 9-11 of ‘443 patent anticipate the present claims.  Thus, the claims at issue are not patentably distinct from each other.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite for the recitation “and a Val (V) at position 44” in last line because it is unclear what it is meant, i.e., “position 44” is in reference to what sequence?  The metes and bounds of the claim, therefore, cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Conclusion:
No claim is allowed.

Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/6/21